Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, after jury trial, of criminal possession of marihuana in the first degree (Penal Law § 221.30), arguing that his constitutional rights were violated by the warrantless search by the Utica Police Department which occurred following the valid search by the Tucson, Arizona police. We find that the chain of police custody was not broken by the Tucson Police Department’s relinquishment of the package to United Parcel Service for delivery to the Utica Police Department, and that therefore the warrantless search by the Utica Police Department was a continuation of the valid search by the Tucson police (see, People v Adler, 50 NY2d 730, cert denied 449 US 1014).
Defendant also argues that the court’s failure to suppress his statement "I knew this was going to happen,” made after he had been given his Miranda warnings, constitutes reversible error. The record supports the court’s finding that the statement was spontaneous and voluntarily made (see, People v Maerling, 46 NY2d 289). We have examined defendant’s other arguments and find them to be without merit. (Appeal from judgment of Oneida County Court, Buckley, J. — criminal possession of marihuana, first degree.) Present — Hancock, Jr., J. P., Callahan, Denman, O’Donnell and Pine, JJ.